Per Curiam:
Ordinarily, the committee of an incompetent is one of the kin or family of the lunatic, or one upon whom they agree, and such committee of the person is not intrusted to a stranger not proposed by any relative. On Mr. Quinby’s decease, the widow (sister of the incompetent), with her brother’s concurrence, petitioned for Mr. Opdyke’s appointment as substitute committee of the person and of the estate. This recommendation was in view of Mr. Opdyke’s having acted as legal adviser of the committee in this trust. His character and capacity stand unquestioned. Under his wise management the estate has grown to about $819,000. However, as Mr. Quinby’s estate has to account as such committee in respect to matters largely in Mr. Opdyke’s hands, the learned justice at Special Term apparently thought that to appoint Mi1. Opdyke might expose him to the embarrassment of representing conflicting interests on such accounting. We cannot say that this conclusion followed by naming Mr. McGovern was an abuse of discretion. The order appealed from is affirmed, without costs. Oarr, Mills, Rich and Putnam, JJ., concurred. Order affirmed, without costs.